Miller, J.,
delivered the following opinion, dissenting in part from the opinion of the court:
In my opinion the provision of the Constitution that “ The style of all laws of this State shall be, ‘ Be it enacted by the General Assembly of Maryland,’ ” is an imperative mandate of the people in their sovereign capacity to the Legislature, requiring that all laws to be binding upon them shall, upon their face, express the authority by zvhich they were enacted; and wherever this authority does not appear upon the face of any Act, it is not a law. I am, therefore, constrained to dissent from the opinion expressed by a majority of the court on that point. I entirely concur with them in the views expressed on the other points involved in the case.